DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 October 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfson et al., USPN 2011/0225625.
With regard to claims 1, 10, and 19, Wolfson discloses an apparatus including at least one processing device including a processor coupled to a memory (0011), 5the at least one processing device being configured to collect a current data set when a current user performs a login process to a computing device (0012), wherein the current data set includes data indicative of one or more behaviors associated with the current user with respect to the computing device and the login process (0014), and wherein at least a portion of the current data set includes data collected in a pre-boot environment associated 10with the computing device (0031), compare the current data set to a previously-obtained data set collected when an authentic user performed a login process (0019, 0020), wherein the previously-defined data set includes data indicative of one or more behaviors associated with the authentic user with respect to the computing device and the login process (0014), and wherein at least a portion of the previously-obtained data set includes 15data collected in a pre-boot environment associated with the computing device (0031, 0053, 0054), generate a score based on the comparison of the current data set to the previously-obtained data set (0031), wherein the score is indicative of a risk level associated with the current user (0013, 0031), and cause one or more actions to be taken based on the risk level indicated by the generated score (0046).
With regard to claims 2, 3, 11, and 12, Wolfson discloses the apparatus of claim 1, as outlined above, and further discloses the data indicative of one or more behaviors associated with the current user and the authentic user with respect to the computing device and the login process includes information indicative of login attempts or a geographic location of the computing device (0031).
With regard to claims 9, 18, and 20, Wolfson discloses the apparatus of claim 1, as outlined above, and further discloses the data collected in the pre-boot environment associated with the computing device for the current user and the authentic user is collected from an operating system runtime executing on the computing device. (0031).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfson in view of Sandstrom, USPN 2020/0387594.
With regard to claims 4 and 13, Wolfson discloses the apparatus of claim, as outlined above, but does not disclose the comparison compares one or more criteria of the current data set and the previously-obtained data set and generates a sub-score for each of the one or more compared criteria based on a difference between data from the current data set and data from the previously-obtained data set for each of the one or more compared criteria. Sandstrom discloses an apparatus that performs risk-level based authentication (0026) similar to that of Wolfson. Sandstrom further discloses comparing one or more criteria of the current data set and the previously-obtained data set (0024, 0074), generating a sub-score for each of the one or more compared criteria based on a difference between data from the current data set and data from the previously-obtained data set for each of the one or more compared criteria (level of match, 0084), and determining a user risk level based on the sub-score (0074, 0023). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the difference sub-score of Sandstrom as a factor to determine the risk level in the apparatus of Wolfson, at least in the biometric (0018, 0023) and geographic (0017, 0023) comparisons of Wolfson, for the motivation of updating the user-based risk determination for this specific login, a stated motivation of Wolfson (0014).
With regard to claims 5 and 14, Wolfson in view of Sandstrom discloses the apparatus of claim 1, as outlined above, and Sandstrom further discloses sub-scores for the one or more compared criteria are accumulated to generate the score indicative of a risk level associated with the current user (0075-0076, 0074). The motivation to combine remains the same as outlined above.
With regard to claims 6 and 15, Wolfson in view of Sandstrom discloses the apparatus of claim 1, as outlined above, and Wolfson further discloses the one or more actions taken based on the risk level 10indicated by the generated score correspond to given data stored on the computing device (0047).The motivation to combine remains the same as outlined above.
With regard to claims 7 and 16, Wolfson in view of Sandstrom discloses the apparatus of claim 1, as outlined above, and Wolfson further discloses enabling access by the current user to the given data (0019), but does not specifically disclose preventing access by the current user to the given data or deleting the current data from the computing device. The examiner takes official notice that it is well known in the art to deny access to data or delete data when an access attempt fails. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to prevent access by the current user to the given data or delete the current data from the computing device in the apparatus of Wolfson in view of Sandstrom for the motivation of improved data protection.
With regard to claims 8 and 17, Wolfson in view of Sandstrom discloses the apparatus of claim 1, as outlined above, and Sandstrom further discloses including storing information on a server (0009, 0102), and Wolfson discloses a back-end data server (0079) but does not specifically disclose transmitting the difference between data from the current data set and data from the previously-obtained data set to a server remote from the computing device. The examiner takes official notice that it is well known in the art to store information on a server. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to transmit the difference data of Wolfson in view of Sandstrom to a server for the motivation of improved data backup and record keeping.
References Cited
Brannon, USPN 9,866,546, discloses a method including determining a risk-score based on location information (claim 2), but does not disclose performing the authentication pre-boot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434